DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operating support in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasi (US 6,784,673) in view of Koo (US 2015/0185176).
Tomasi discloses a laundry appliance comprising: a laundry drying chamber (fig. 1); a sensor configured to generate one or more electric signals accounting for a degree of humidity of the laundry items contained in the laundry drying chamber (10, abstract), the sensor comprising: an operating support having a first surface and a second surface opposite to the first surface (10, 48, fig. 2, sensors occupy portions opposite each other on the same side surface); wherein the at least one first pad and the at least one second pad have substantially the same size and shape in plan view (48, 55, fig. 2, 55 appears a drafting error that should have been 48); wherein the sensor further comprises a control circuitry (40) configured to process electric signals generated by the sensor (48), at least one first track formed on the operating support and electrically connecting the at least one first pad with the control circuitry, and at least one second track formed on the operating support and electrically connecting the at least one 
Tomasi discloses the claimed invention except for at least one first pad provided on the first surface of the operating support and at least one second pad provided on the second surface of the operating support, the at least one first pad and the at least one second pad each being made of an electrically conductive material and being configured to operate as a plate of a capacitor; wherein each of the at least one first pad and the at least one second pad are arranged on the first surface and on the second surface, respectively, of the operating support, such that the at least on first pad and the at least one second pad are substantially superimposed in a direction orthogonal to the first surface and the second surfaces, and the at least one first pad and the at least one second pad are separated by the operating support.  Koo teaches at least one first pad provided on the first surface of the operating support and at least one second pad provided on the second surface of the operating support (40, 30, 20, fig. 2), the at least one first pad and the at least one second pad each being made of an electrically conductive material ([0006], [0055]) and being configured to operate as a plate of a capacitor [0006]; wherein each of the at least one first pad and the at least one second . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasi in view of Koo as applied to claim 1 above and further in view of Cullen (US 4,438,402).
The combination of Tomasi and Koo discloses or claims the operating support comprises an electronic board comprising a first metal layer provided at the first surface and a second metal layer at the second surface, and the at least one first pad . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasi in view of Koo as applied to claim 5 above and further in view of Lin (US 2015/0124416).
Tomasi discloses the control circuitry is provided on the first surface of the operating support (10, 14, fig. 3) and the claimed invention except for the sensor further comprises at least one via, the at least one via passing through the operating support from the first surface to the second surface and being electrically connected to the least one second track on the second surface and to the control circuitry on the first surface.  Lin teaches the sensor further comprises at least one via, the at least one via passing through the operating support from the first surface to the second surface and being electrically connected to the least one second track on the second surface and to the control circuitry on the first surface [0050] in order to provide conductivity to both sides of the circuit board.  Tomasi would benefit equally from providing conductivity to both sides of the circuit board.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Tomasi with the sensor further . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasi in view of Koo as applied to claim 5 above and further in view of Heyer (US 4,215,486).
Tomasi discloses the claimed invention except for the control circuitry comprises one or more electronic components configured to filter, amplify, digitalize and/or otherwise manipulate the electric signals generated by the sensor.  Bae teaches to filter, amplify, digitalize and/or otherwise manipulate the electric signals generated by the sensor (11:59-67) in order to make possible measurement of low residual moisture values to avoid overheating and wasting energy.  Tomasi would benefit equally from making possible measurement of low residual moisture values to avoid overheating and wasting energy.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Tomasi with to filter, amplify, digitalize and/or otherwise manipulate the electric signals generated by the sensor as taught by Bae in order to make possible measurement of low residual moisture values to avoid overheating and wasting energy. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasi in view of Koo as applied to claim 1 above and further in view of Bae (US 2015/0153104)
Tomasi discloses a cabinet accommodating the laundry treatment chamber (fig. 1) and the claimed invention except for the cabinet comprising a front panel, and a  . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasi in view of Koo as applied to claim 1 above and further in view of Wolf (US 5,757,181).
Tomasi discloses the claimed invention except for a protective packaging surrounding at least a portion of the sensor, the protective packaging insulating at least the portion of the sensor from moisture and foreign matters.  Wolf teaches a protective packaging surrounding at least a portion of the sensor, the protective packaging insulating at least the portion of the sensor from moisture and foreign matters (claim 7) in order to seal the components.  Tomasi would benefit equally from sealing the components.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Tomasi with a protective packaging surrounding at least a portion of the sensor, the protective packaging insulating at least the portion of the sensor from moisture and foreign matters as taught by Koo in order to seal the components. 

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

Reasons for Allowance
Claim 9 includes allowable subject matter because prior art could not be found to disclose the cover plate comprises an outer surface and an inner surface opposite to the outer surface, the outer surface facing towards the laundry items contained in the laundry treatment chamber and the inner surface facing the front panel once the cover plate is mounted to the front panel of the cabinet, and wherein the housing is provided on the inner surface of the cover plate with all of the limitations of claims 1 and 8.  Claim 1 requires the specific configuration of a laundry dryer for which there is not a lot of prior art disclosing the structure of moisture sensors.  Occasionally moisture sensors are not included on drawings as they are well known in the art and can be disclosed by language in the specification alone.  Claims 10-12 are allowable as depending from claim 9.
Claim 15 includes allowable subject matter because prior art could not be found to disclose acquiring a first capacitance information from the at least one first pad: acquiring a second capacitance information from the at least one second pad, and combining the first capacitance information and the second capacitance information in a combined capacitance information, wherein combining comprises differentially combining the first capacitance information and the second capacitance information in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN P MCCORMACK/           Primary Examiner, Art Unit 3762